Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funahashi (JP 2000-232190 A).
An English-language machine translation of Funahashi, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the translation. In paragraph 1 Funahashi discloses a composition for transmitting heat generated by a heat generating element, and in paragraph 13 Funahashi discloses that the composition comprises a silicone and a thermally conductive filler, meeting the limitations of components (A) and (B) of the composition of step (I) of claim 1 and step (IV) of claim 8. Funahashi discloses in paragraph 28 that the composition can comprise chloroplatinic acid (“platinum chloride acid”); while Funahashi discloses it is a flame retardant, it is also capable of acting as a catalyst, as evidenced by the disclosure on page 7 line 17 of the current specification. The chloroplatinic acid of Funahashi therefore meets the limitations of the catalyst (C) of step (I) of claim 1 and step (IV) of claim 8. Funahashi discloses in paragraph 26 that the composition can further comprise various silicone oils, meeting the limitations of the silicone fluid (D) of claim 5 and step (IV) of claim 8. In paragraph 35 Funahashi discloses that the heat generating element can be a CPU, meeting the limitations of the electronic component for an electronic device of claims 1, 3, and 8 In paragraph 39 Funahashi discloses applying the composition to the electronic component, as recited in step (II) of claim 1 and step (V) of claim 8. A CPU is useful as an electronic component for the electronic devices of claim 4, noting that claims 1 and 4 do not specifically require that the electronic component be part of an electronic device, only that the electronic component be “for” an electronic device. In paragraph 40 Finahashi discloses attaching a metal plate to the silicone-coated electronic component, meeting the limitations of step (VI) of claim 8. In paragraphs 31, 37, and 41 Funahashi discloses that the composition can be cured by the heat generated by the heat generating element, as recited in step (III) of claim 1 and step (VII) of claim 8. 
In light of the above, claims 1, 3-5, and 8 are anticipated by Funahashi. Additionally, since the composition and cured product of Funahashi meets the compositional limitations of the claims, and page 7 lines 33-34 of the current specification indicate that the silicone fluid works as a release agent for the cured product, the material of Funahashi is considered to meet the limitations of claim 7 as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka (U.S. PG Pub. No. 2003/0127496) in view of Funahashi (JP 2000-232190 A).
In paragraphs 1 and 9-16 Tetsuka discloses a thermoconducting silicone composition comprising an organopolysiloxane, a thermally conductive filler, and a catalyst, as in the composition of step (I) of claim 1, where the composition is suitable for dissipating the heat from an IC package. In paragraph 38 Tetsuka discloses blending the components to prepare the composition, meeting the limitations of step (I) of claim 1 and step (IV) of claim 8. In paragraph 40 Tetsuka discloses coating the composition on the surface of an IC package such as a CPU, meeting the limitations of step (II) of claim 1 and step (V) of claim 8, where the CPU meets the limitations of the electronic components of claims 1, 3, and 8. A CPU is useful as an electronic component for the electronic devices of claim 4, noting that claims 1 and 4 do not specifically require that the electronic component be part of an electronic device, only that the electronic component be “for” an electronic device. In paragraph 40 Tetsuka discloses that a heat dissipating body is applied to the coated surface, meeting the limitations of step (VI) of claim 8. In paragraphs 40-42 Tetsuka discloses that the composition is cured by heating after coating on the IC package, as in step (III) of claim 1 and step (VII) of claim 8. The differences between Tetsuka and the currently presented claims are:
i) Tetsuka does not specifically disclose curing the silicone composition with the heat generated by the electronic component (IC package/CPU) to which it is applied.
ii) Tetsuka does not disclose further inclusion of a silicone fluid in the composition.
With respect to i), an English-language machine translation of Funahashi, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the translation. In paragraph 1 Funahashi discloses a composition for transmitting heat generated by a heat generating element, and in paragraph 13 Funahashi discloses that the composition comprises a silicone and a thermally conductive filler. In paragraph 35 Funahashi discloses that the heat generating element can be a CPU, as in the IC package of Tetsuka. In paragraphs 31, 37, and 41 Funahashi discloses that the composition can be cured by the heat generated by the heat generating element, as recited in step (III) of claim 1 and step (VII) of claim 8. Curing the composition of Tetsuka with the heat generated by the CPU to which the composition is applied therefore meets the limitations of claims 1 and 3-4. It would have been obvious to one of ordinary skill in the art to cure the composition of Tetsuka with the heat generated by the CPU to which the composition is applied, since Funahashi teaches that it is a suitable method of curing a similar composition applied to a CPU.
Additionally, it is noted that Tetsuka discloses in paragraphs 12 and 25 that the composition comprises a metal powder having a melting point of 40° to 250° C, and in paragraph 42 discloses that the curing is carried out at a temperature below the melting point of the metal powder. It therefore would have been obvious to one of ordinary skill in the art to carry out the curing at a temperature within the range recited in claim 2 for the case where the melting point of the metal powder is 80° C or less. Claim 2 is therefore also rendered obvious by Tetsuka and Funahashi.
With respect to ii), Funahashi discloses in paragraph 26 that the composition can further comprise various silicone oils, meeting the limitations of the silicone fluid (D) of claims 5 and 8. The inclusion of the silicone oil of Funahashi in the composition used in the method of Tetsuka and Funahashi therefore meets the limitations of claims 5 and 8, and is additionally considered to meet the limitations of claim 7, since the resulting composition and cured product of Tetsuka and Funahashi meets the compositional limitations of the claims, and page 7 lines 33-34 of the current specification indicate that the silicone fluid works as a release agent for the cured product. It would have been obvious to one of ordinary skill in the art to include the silicone oil of Funahashi in the composition of Tetsuka, since Funahashi teaches that the silicone oil is useful as a plasticizer in the composition. 
In light of the above, claims 1-5 and 7-8 are rendered obvious by Tetsuka and Funahashi.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, as exemplified by the references discussed in the above rejections, does not disclose compositions further comprising the branched polysiloxanes recited in claim 6, and one of ordinary skill in the art would not have had any motivation to modify the composition and method of Funahashi and Tetsuka to include such a branched structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuji (JP 2014-37460 A) discloses a composition and method of applying a composition comprising an organopolysiloxane, filler, and catalyst to a heat generating electronic component, where the composition can be cured by the heat generated by the electronic component (paragraph 49 of Tsuji). Tsuji is cumulative to the Funahashi reference discussed in the above rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771